Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 1 of 40 PageID #: 2868




                        EXHIBIT 4
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 2 of 40 PageID #: 2869



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        Sherman Division


      ED BUTOWSKY, in his Individual              )
      And Professional Capacities                 )
                                                  )
             Plaintiff,                           )
                                                  )
      v.                                          )             Case No. 4:18-cv-00442-ALM
                                                  )
                                                  )
      DAVID FOLKENFLIK                            )
           et al                                  )
                                                  )
             Defendants.                          )
                                                  )


                  PLAINTIFF’S OBJECTIONS,
                  ANSWERS AND RESPONSES
            TO DEFENDANTS’ DISCOVERY REQUESTS
             Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rules 26, 34 and 36

      of the Federal Rules of Civil Procedure (the “Rules”) and the Federal Rules of Evidence

      (“FRE”), hereby notes and preserves the following Objections and serves the following

      Answers and Responses to defendants, David Folkenflik, National Public Radio, Inc.,

      Edith Chapin, Leslie Cook and Pallavi Gogoi (collectively, the “Defendants”) request for

      admissions and request for production of documents dated July 5, 2019 (hereinafter, the

      “Discovery Requests”).

                                        General Objections

             1.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the Discovery Requests exceed the scope of discovery permitted under Rules 26, 34

      and 36 of the Rules.

                                                  1
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 3 of 40 PageID #: 2870



             2.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the Discovery Requests seek the production and/or disclosure of information

      protected by the attorney-client privilege and/or work-product doctrines. Subject to and

      without waiving the privilege as to any document, Plaintiff represents that the only

      information and documents being withheld are communications between Plaintiff and

      legal counsel in this action (Mr. Biss and Mr. Clevenger), documents prepared in

      anticipation of this litigation, and work-product of Plaintiffs’ legal counsel.       The

      privileged materials consist almost entirely of email communications between Plaintiff

      and his counsel and legal analysis of claims and defenses prepared by counsel. Plaintiff

      does not intend produce a privilege log as to these documents, unless requested to do so

      by counsel for Defendants.

             3.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the Discovery Requests seek the production and/or disclosure of information

      protected by the marital/spousal privilege.

             4.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the Discovery Requests seek the production and/or disclosure of confidential

      information and sensitive personal and/or financial information and material that is not

      generally known to the public and that is the subject of efforts by Plaintiff that are

      reasonable under the circumstances to maintain the confidentiality of such material.

      Plaintiff will produce all “CONFIDENTIAL” or “COUNSEL’S EYES ONLY”

      information in accordance with the terms and conditions of the Stipulated Protective

      Order or as ordered by the Court.




                                                    2
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 4 of 40 PageID #: 2871



              5.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the Discovery Requests seek to elicit inadmissible opinion evidence and/or hearsay

      or call for Plaintiff to speculate or are duplicative.

              6.      Plaintiff objects to the Discovery Requests on the ground and to the extent

      that the information requested is not in Plaintiff’s possession or control, but is in the

      possession and control of others.

              7.      Plaintiff objects to the Discovery Requests (including the definitions and

      instructions that accompany the Discovery Requests) on the ground that the Discovery

      Requests are vague, confusing, argumentative, overly broad, and unduly burdensome.

              8.      Plaintiff objects to the Discovery Requests to the extent that the Discovery

      Requests require Plaintiff to create documents for the Defendants or to take action not

      required by Rules 26, 34 and 36 of the Federal Rules of Civil Procedure.



                                          Continued on Next Page




                                                      3
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 5 of 40 PageID #: 2872



                                   Response to Request for Admissions

             Responding to each numbered Request, Plaintiff states as follows:

        REQUEST FOR ADMISSION NO. 1:

        Admit that the document attached hereto as Exhibit A is a true and correct copy of the Wheeler
        Complaint.


             RESPONSE:                  Admitted.




         REQUEST FOR ADMISSION NO. 2:

         Admit that the Wheeler Complaint was filed at 5:43 AM EDT on August 1, 2017.


             RESPONSE:                  Objection – lack of knowledge; hearsay. Plaintiff has made

      reasonable inquiry and the information he knows or can readily obtain is insufficient to

      enable him to admit or deny.




         REQUEST FOR ADMJSSION NO. 3:

         Admit that on or about February 21, 2017, Plaintiff sent an email to several individuals seeking a
         referral for a private detective, preferably with a connection to the Washington D.C. Police
         Department, "who can help a family find out who murdered their son."


             RESPONSE:                  Admitted.




                                                        4
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 6 of 40 PageID #: 2873




         REQUEST FOR ADMISSION NO. 4:

         Admit that on or about February 23, 2017, Plaintiff sent the following text message to Wheeler:

                "I appreciate you reading this text message. We have many mutual friends
                including Adam Housley and many others from Fox News. Although I'm not a paid
                fox [sic] contributor, I do appear frequently on the News channel as well as the
                business channel. I watched your work for years and admire what you wearing on
                television. Behind the scenes I do a lot of work, (unpaid) helping to uncover certain
                stories, my biggest work was revealing most of what we know today about
                Benghazi. I'm looking for some assistance on something that happened in
                Washington I would appreciate if you would give me a call at 972.XXX.XXXX.
                Of all the people you have met in your line of work you have put me right next to
                those you view as the most confidential. I am extremely discreet. Is there a time I
                can give you a call this morning?"


             RESPONSE:                 Admitted.




        REQUEST FOR ADMISSION NO. 5:

        Admit that when Plaintiff spoke to Wheeler in February 2017 about conducting an investigation
        into the Rich murder, he stated that he was working with Zimmerman at Fox News on an article
        about Seth Rich.


             RESPONSE:                 Denied.




        REQUEST FOR ADMISSION NO. 6:

        Admit that Plaintiff attended a meeting on or about February 28, 2017 with Wheeler and
        Zimmerman.


             RESPONSE:                 Admitted.




                                                        5
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 7 of 40 PageID #: 2874




         REQUEST FORAl)MISSION NO. 7:

         Admit that Plaintiff introduced Zimmerman and Wheeler in or around February, 2017.


              RESPONSE:                 Denied.          Adam       Housley      (“Housely”)       introduced

      Zimmerman to Wheeler.



        REOUESTFORADMISSION NO. 8:

        Admit that Plaintiff told Wheeler not to mention Zimmerman when meeting with the Rich family.


              RESPONSE:                 Denied.




        REQUEST FOR ADMISSION NO. 9:

        Admit that Plaintiff paid Wheeler to investigate the circumstances of Seth Rich's death on behalf
        of the Rich family.


              RESPONSE:                 Admitted.




         REQUEST FOR ADMISSION NO. 10:

         Adm.it that on or about March 23, 2017, Plaintiff stated to Wheeler that he needed to "shut up"
         Jack Burk.man and that Burkman was causing P laintiff"huge anxiety."


              RESPONSE:                 Denied.




         REQUEST FOR ADMISSION NO. 11:

         Admit that on or about April 18, 2017, Plaintiff sent a text message to Wheeler that said: "Are you
         in Washington DC area on Thursday afternoon? I am meeting Sean Spicer and want you with me."


              RESPONSE:                 Admitted.


                                                          6
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 8 of 40 PageID #: 2875




         REQUEST FOR ADl\HSSION NO. 12 :

         Admit that Plaintiff considers Sean Spicer a friend.


              RESPONSE:                 Admitted.



         REQUEST FOR ADMISSION NO. 13:

        Admit that on or about April 19, 2017, Plaintiff sent Wheeler a text message that says: "Do you
        have summary done yet? Just bullet pointed. Just want to make sure we get point to Sean easily."


              RESPONSE:                 Admitted.




        REQUEST FOR ADMISSION NO. 14:

        Admit that on or about April 20, 2017, Plaintiff attended a meeting with Sean Spicer and Wheeler.


              RESPONSE:                 Admitted.



        REQUEST FOR ADMISSION NO. 15:

        Admit that on or about April 23, 2017, Plaintiff sent a text message to Wheeler that said: "Della
        Camera is either helping us or we will go after him as being part of the cover-up."


              RESPONSE:                 Admitted.



         REQUEST FOR ADMISSION NO. 16:

         Admit that Rod Wheeler sent Plaintiff his notes concerning Wheeler's investigation into the
         murder of Seth Rich.


              RESPONSE:                 Admitted.




                                                        7
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 9 of 40 PageID #: 2876




         REQUEST FOR ADMISS1ON NO. 17:

         Admit that in May 2017, Plaintiff wrote to Zimmerman, stating: "I didn't tell you yet but the
         federal government is involved at this moment, behind the scenes and believe your story."


             RESPONSE:                Plaintiff does not remember making this statement.

      Plaintiff will review his emails and supplement.




         REQUEST FOR ADMISSION NO. 18:

         Admit that between February and May 2017, Plaintiff made the following comment: "the most
         important thing is this. Everyone, there's so many people throughout Trump's four years and
         maybe eight years are always going to fall back on the idea that he is not legitimate and the
         Russians got him elected. This changes all of that."


             RESPONSE:                Admitted.




        REQUEST FOR ADMISSION NO. 19:

        Admit that between February and May 2017, Plaintiff made the following comment: "[w]e solve
        the problem about Russians are the ones that gave the emails because that did not happen. I know
        that d id not happen."


             RESPONSE:                Admitted.




         REQUEST FOR ADMISSION NO. 20:

         Admit that on or about May 10, 2017, Plaintiff participated in a telephone conversation with
         Zimmerman and Wheeler in which Plaintiff and Zimmerman infonned Wheeler that they had
         secured a source at the FBI who confinned the existence of emails sent between Seth Rich and
         WikiLeaks.


             RESPONSE:                Plaintiff did not inform Wheeler that “they” had secured a

      source at the FBI.




                                                       8
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 10 of 40 PageID #:
                                   2877



      REQUEST FOR ADMISSION NO. 21:

      Admit that Plaintiff worked on and exchanged drafts of the Zimmerman Artide with Zimmerman
      prior to its publication.


           RESPONSE:                 Denied.



       REQUEST FOR ADMISSION NO. 22:

       Admit that on or about May 14, 2017, Plaintiff informed Wheeler that President Trump had read
       Zimmerman's story and wanted it published "immediately."


           RESPONSE:                 Denied.



      REQUEST FOR ADMISSION NO. 23:

      Admiit that the text message reproduced in Paragraph 1 of the Wheeler Complaint is a true and
      correct copy of a message Plaintiff sent on May 14, 201 7.


           RESPONSE:                 Admitted.



      REQUEST FOR ADMISSION NO. 24:

      Admit that on or about May 14, 2017, P laintiff left a voicemail for Wheeler in which he stated "A
      couple minutes ago I got a note that we have the full, uh, attention of the White House, on this.
      And, tomorrow, let's close this deal, whatever we've got to do. But you can feel free to say that
      the While House is onto this now."


           RESPONSE:                 Admitted.




      REQUEST FOR ADMISSION NO. 25:

      Admit that Plaintiff had a conversation with Seymour "Sy" Hersh on or about January 23, 2017,
      during which Plaintiff and Hersh discussed the death of Seth Rich.


           RESPONSE:                 Admitted.

                                                      9
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 11 of 40 PageID #:
                                   2878



      REQUEST FOR ADMJSSION NO. 26:

      Admit that Plaintiff recorded the conversation referenced in Request 25.


            RESPONSE:                  Admitted.




      REQUEST FOR ADMISSION NO. 27:

      Admit that Plaintiff sent the recording of the conversation referenced in Request 25 to the Rich
      family on or about January 25, 2017.


            RESPONSE:                  Admitted.



       REQUEST FOR ADMISSION NO. 28:

       Admit that Plaintiff contacted the Rich family on or about January 26, 2017 to confirm receipt of
       the recording of the conversation referenced in Request for Admission Number 25.


            RESPONSE:                  Admitted.



       REQUEST FOR ADMISSION NO. 29:

       Admit that Plaintiff told Seymour "Sy" Hersh in 2017: "I have a great history of getting things, of
       getting things out there without people knowing that I'm the one who did it."


            RESPONSE:                  Denied.




                                                       10
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 12 of 40 PageID #:
                                   2879



       REQUEST FOR ADMISSION NO. 30:

       Admit that on or about May 15, 2017, Plaintiff sent an email with the following statement:

               "The story is up or will be up very early tomorrow morning. Rod Wheeler is up and
               ready to give interviews. There's more to come on the story but for now this is a
               massive story there's going to be talked about for a long time. If you have any
               questions about the story or more information needed, call me at 972-[XXX-
               XXXX). I'm actually the one who's been putting this together but as you know I
               keep my name out of things because I have no credibility. One of the big
               conclusions we need to draw from this is that the Russians did not hack our
               computer systems and stel emails and there was no collusion like trump with the
               Russians."


            RESPONSE:                  Admitted.




      REQUEST FOR ADMISSION NO. 31:

      Admit that on or about May 15, 2017, Plaintiff sent a text message to Rod Wheeler that reads in
      part: "[t]he narrative in the interviews you might use is that your and Malia's work prove that the
      Russians didn't hack into the DNC and steal the emails and impact our election."


            RESPONSE:                  Admitted.




      REQUEST FOR ADMISSION NO. 32:

       Admit that on or about May 16, 2017, Plaintiff sent a series of text messages to Wheeler that state,
       in part: "If you can, try to highlight this puts the Russian hacking story to rest." "Just reflecting:
       we need to emphasize the FBI has a report that has been suppressed that shows that Seth rich did
       this. With Corney recently being fired this will gain a lot of attention and it's true." "The above
       and stating that the Russian hacking narrative of stealing the records from the DNC is officially
       dead."


            RESPONSE:                  Admitted.




                                                        11
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 13 of 40 PageID #:
                                   2880



       REQUEST FOR ADMISSION NO. 33:

       Admit that after the publication of Zimmerman's May 16, 2017 article regarding Seth Rich,
       Plaintiff said to Wheeler "[O]ne day you' re going to win an award for having said those things
       you didn't say."


           RESPONSE:                 Denied.




       REQUEST FOR ADMISSION NO. 34:

       Admit that the statement referred to in Request for Admission No. 33 was regarding statements
       attributed to Wheeler in the Zimmerman Article.


           RESPONSE:                 Denied.




       REQUEST FOR ADMISSION NO. 35:

       Admit that in response to the quotations attributed to Wheeler in the Zimmerman Article that his
       "investigation up to this point shows that there was some degree of emails exchanged between
       Seth Rich and Wikileaks," that Plaintiff told Wheeler: "Well I know that's not true ... I've never
       heard you say that," and "Ifl'm under oath, I would say I never heard him say that."


           RESPONSE:                 Denied.




                                                      12
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 14 of 40 PageID #:
                                   2881



       REQUEST FOR ADMISSION NO. 36:

       Admit that during a May 19, 2017 telephone call, Plaintiff told Wheeler:

               "Whal I'm really good at is going on the offensive, okay. Once we assess the
               situation, so I've got a friend of mine from high school that does a lot of crisis
               management stuff but we both think a lot alike. I sent him the Sy Hersh redacted
               where it's just his voice. He is going to record five seconds of Sy's voice. He's
               emailing Sy. That email is going to contain that five seconds and, he's going to say,
               you have three hours to write back who at the FBI you spoke to, with his name, that
               read you the Seth Rich report. If you don't give us that in three hours, a full
               recording of everything we have wiJI be at every news agency tonight with your
               name and phone number on it. If you give it to us, you will never hear from us
               again."


           RESPONSE:                 Admitted.




       REQUEST FOR ADMISSION NO. 37:


       Admit that on or about May 20, 2017, Plaintiff wrote a response to comments by the Rich family
       regarding the Zimmerman Article and published it on Facebook.


           RESPONSE:                 Plaintiff has made reasonable inquiry and the information

    he knows or can readily obtain is insufficient to enable him to admit or deny.




      REQUEST FOR ADMISSION NO. 38:

      Admit that on or about May 20, 2017, Plaintiff told Wheeler that the reactions to the Zimmerman
      Article would be a "nightmare that ends, and holy shit look how many phone calls I'm getting
      congratulating me and thanking me for putting an end to the Russian bullshit."


           RESPONSE:                 Plaintiff does not recall making this statement to Wheeler.




                                                    13
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 15 of 40 PageID #:
                                   2882



      REQUEST FOR ADMISSION NO. 39:

      Admit that on or about May 23, 2017, Fox News retracted the Zimmerman Article.


           RESPONSE:                Admitted that the Zimmerman Article was retracted with

    explanation; otherwise denied.




      REQUEST FOR ADMISSION NO. 40:

      Admit that Plaintiff has discussed the Seth Rich murder with Larry Johnson .


           RESPONSE:                Admitted.




      REQUEST FOR ADMISSION NO. 41:

      Admit that Plaintiff controls, operates and/or maintains the website located at the URL:
      www.edbutowsky.com.


           RESPONSE:                Admitted.




       REQUEST FOR ADMISSION NO. 42:

       Admit that Plaintiff controls, operates and/or maintains the website located at the URL:
       www.debw1l<.ingrodwheelersclaims.net.


           RESPONSE:                Denied.



      REQUEST FOR ADMISSION NO. 43:

      Admit that Plaintiff controls, operates and/or maintains the Facebook page @ebutowskypub,
      available at https://www.facebook.com/ebutowskypub/.


           RESPONSE:                Admitted.


                                                    14
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 16 of 40 PageID #:
                                   2883



       REQUEST FOR ADMISSION NO. 44:

       Admit that Plaintiff identifies himself as a "public figure" on his public Facebook page, available
       at https://www.facebook.com/ebutowskypub/.


            RESPONSE:                 Denied.




      REQUEST FOR ADMISSION NO. 45:

      Admit that on or about July 21, 2017, Plaintiff posted a photo online of himself and Donald Trump
      in Sheldon Adelson's Suite in Cleveland, Ohio, at the 2016 Republican National Convention.


            RESPONSE:                 Denied.




       REQUEST FOR ADMISSION NO. 46:

       Admit that Plaintiff controls, operates and/or maintains the Twitter account @EdButowsky.


            RESPONSE:                 Admitted.




      REQUEST FOR ADMISSION NO. 47:

      Admit that on June 26, 2017, Plaintiff tweeted "Fox News story was pulled b/c Rod Wheeler said
      [he] didn' t say a quote ... How much did DNC pay him?"


            RESPONSE:                 Admitted.




      REQUEST FOR ADMISSION NO. 48:

      Admit that on June 26, 2017, Plaintiff tweeted "This shows Rod Wheeler has a major battle with
      the truth. Everyone needs to hear this. He says the precise words he swears he didn't say???"


            RESPONSE:                 Admitted.



                                                       15
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 17 of 40 PageID #:
                                   2884



      REQUEST FOR ADMISSION NO. 49:

      Admit that Plaintiff controls, operates and/or maintains the YouTube account "DeBunking Rod
      Wheeler," available at the following URL:
      https://www.youtube.com/channel/UCBipNlcdt9MDoBFyPlwBtdA/.


           RESPONSE:                 Denied.




      REQUEST FOR ADMISSION NO. 50:

      Admit that Plaintiff controls, operates and/or maintains the YouTube account "Ed Butowsky,"
      available at the URL: https://www.youtube.com/channel/UCQ03uuHbcHof7v2o6L3De0A.


           RESPONSE:                 Denied.      Plaintiff created and operates the YouTube

    channel “Ed Butowsky”, available at https://www.youtube.com/user/edbutowsky;

    otherwise denied.



       REQ UEST FOR ADMISSION NO. 51:

       Admit that Plaintiff controls, operates, and/or maintains the Vimeo account associated with "Ed
       Butowsky" and available at the following URL: https://vimeo.com/user301705 7.


           RESPONSE:                 Admitted.




       REQUEST FOR ADMISSION NO. 52:

       Admit that Plaintiff controls, operates, and/or maintains the Vimeo account associated with "Ed
       Butowsky" and available at the following URL: https://vimeo.corn/edbutowsky.


           RESPONSE:                 Admitted.




                                                     16
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 18 of 40 PageID #:
                                   2885



       REQUEST FOR ADMISSION NO. 53:

       Admit that David Folkenflik sought and obtained comment from Plaintiff on or about July 31,
       2017. prior to the publication of the August 1 Report.


            RESPONSE:                Admitted that on July 31, 2017, Plaintiff spoke with

    Folkenflik; otherwise denied.




       REO UEST FOR ADMISSION NO. 54:

       Admit that Plaintiff created the video attached as Exhibit B and shared it with folkenflik on or
       about July 31, 2017.


            RESPONSE:                Admitted that on July 31, 2017 Plaintiff created and shared

    the video with Folkenflik; otherwise denied. Plaintiff’s statements on the video are true

    and accurate and the documents shown to Folkenflik in the video are true copies of the

    originals.



       REQ UEST FOR ADMISSION NO. 55:

       Admit that Plaintiff created the video attached as Exhibit C and shared it with Folkenflik on or
       about August 14, 2017.


            RESPONSE:                Admitted that on August 14, 2017 Plaintiff created and

    shared the video with Folkenflik. Plaintiff’s statements on the video are true and accurate

    and the documents shown to Folkenflik in the video are true copies of the originals.




      REQ UEST FOR ADMISSION NO. 56:

      Admit that Plaintiff gave an interview to David Folkenflik on July 31, 2017.


            RESPONSE:                Admitted.

                                                      17
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 19 of 40 PageID #:
                                   2886



      REQUEST FOR ADMISSION NO. 57:

      Admit that Plaintiff spoke to David Folkenflik on or about August 6, 2017 and indicated that he
      though Folkenflik did a "fair job" in his reporting on the Wheeler Complaint.


           RESPONSE:                  Denied.




      REQUEST FOR ADMISSION NO. 58:

      Admit that Plaintiff told David Webb: "I thought, 'You know what? I'm going to help these people
      out,"' and "Somehow, these people need to know what happened to their little boy."


           RESPONSE:                  Admitted.




       REQUEST FOR ADMISSION NO. 59:

       Admit that Plaintiff conducted an interview with Folkenflik in advance of the August 16 Report.


           RESPONSE:                  Objection – vague; cumulative.




      REQUEST FOR ADMISSION NO. 60:

      Admit that Plaintiff made the statements attributed to him in the August 16 Report: "I can't tell
      you how much time I spend helping people's lives and making them better," and "I want to take
      care ofmy family. I want air conditioning, sofa, Wi-Fi and DirectTV. That's what I want in life."


           RESPONSE:                  Admitted.




       REQUEST FOR ADMISSION NO. 61:

       Admit that Plaintiff made the statements attributed to him in the August 16 Report: "The idea that
       I'm some political activist is the strangest thing."


           RESPONSE:                  Admitted.



                                                      18
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 20 of 40 PageID #:
                                   2887



       REQUEST FOR ADMISSION NO. 62:

       Admit that Plaintiff made the statements altributed to him in the August 16 Report: "I didn't know
       anything about Seth Rich," and " I didn't know anything whatsoever. In fact, when T told Mr. and
       Mrs. Rich, I thought I was actually helping a family learn something."


            RESPONSE:                 Admitted.




      REQUEST :F OR ADMISSION NO. 63:

      Admit that Plaintiff made the statements attributed to him in the August 16 Report: "And, second,
      we solve the problem about Russians are the ones that gave the emails," and "because that did not
      happen."


            RESPONSE:                 Admitted that that is part of what Plaintiff said to Hersh;

    otherwise denied.




      REQUEST FOR ADMISSION NO. 64:

      Admit that Plaintiff made the statements attributed to him in the August 16 Report: "As I look
      back, [ didn't do anything," and "If you think about it, what did I do? Nothing."


            RESPONSE:                 Admitted.




       REQUEST FOR ADMISSION NO. 65:

       Admit that Plaintiff made the statements attributed to him in the August 16 Report: "I don't have
       a clue in the world what anyone has said to them, or about them."


            RESPONSE:                 Admitted.




                                                       19
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 21 of 40 PageID #:
                                   2888



       REQUEST FOR ADMISSION NO. 66:

       Admit that the statement referred to in Request for Admission No. 65 was regarding the Rich
       family.


           RESPONSE:                 Admitted that Plaintiff was referring to statements that third

    parties may have made to the Riches; otherwise denied and completely out of context.



       REQUEST FOR ADMISSION NO. 67:

       Admit that Plaintiff made the following statements, which are quoted in the August 16 Report:
       "There's many calls I was on with Malia and Rod," and "Rod would call me all the time."


           RESPONSE:                 Admitted.




      REQUEST FOR ADMISSION NO. 68:

      Admit that Plaintiff stated in a March 2018 interview with The Gateway Pundit that an FBI source
      showed him a receipt for a hard drive that the source claimed to be the drive used to download
      stolen DNC emails.


           RESPONSE:                 Plaintiff does not recall making the statement to the GWP

    during the video interview. [https://www.youtube.com/watch?v=7qtkKX5HflM].



       REQUEST FOR ADMISSION NO. 69:

       Admit that Plaintiff has been a guest on Fox News Channel.


           RESPONSE:                 Admitted.




                                                    20
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 22 of 40 PageID #:
                                   2889


                         Response to Request for Production of Documents

            Responding to each numbered Request, Plaintiff states as follows:

       REQ UEST FOR PRODUCTION NO. 1:

       All documents, including correspondence, emails, video and audio recording voicemail, and text

       messages, constituting or reflecting comm_unications between You on the one hand, and David

       Folken:flik on the other.


            RESPONSE:                All documents will be produced.




      REQUEST FOR PRODUCTION NO. 2:

      All documents including correspondence, emails, video and audio recordings, voicemail, and text

      messages, constituting or reflecting communications between You on the one hand and Douglas

      Wigdor (or any other partner, associate, or employee of Wigdor, LLP) on the other.


            RESPONSE:                All documents will be produced. Additional documents

    may be obtained from Plaintiff’s New York counsel, David Harrison.




       REQUEST FOR PRODUCTION NO. 3:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Rod

       Wheeler on the other.


            RESPONSE:                All documents will be produced.




                                                      21
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 23 of 40 PageID #:
                                   2890



       REQUEST FOR PRODUCTION NO. 4:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, constituting or reflecting communications between You on the one hand, and Aaron

       Rich on the other.


              RESPONSE:               All documents will be produced. Additional documents are

    in the possession of Brad Bauman, who was the DNC operative assigned to the Rich

    family.



       REQUEST FOR PRODUCTION NO. S:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Joel Rich

       on the other.



              RESPONSE:               All documents will be produced.



       REQUEST FOR PRODUCTION NO. 6:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Mary Rich

       on the other.


              RESPONSE:               All documents will be produced.




                                                      22
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 24 of 40 PageID #:
                                   2891



      REQUEST FOR PRODUCTION NO. 7:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, referenced in the Wheeler Complaint.


            RESPONSE:                 These documents are in the possession of Wigdor and

    Wheeler.     Plaintiff has subpoenaed documents from Wigdor, and will produce all

    documents produced by Wigdor on receipt.



       REQUEST FOR PRODUCTION NO. 8:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, constituting or reflecting communications between Rod Wheeler on the one hand, and

       any member of the Rich family on the other.


            RESPONSE:                 Plaintiff will produce all responsive documents that are in

    his possession.



      REQUEST FOR PRODUCTION NO. 9:

      All docwnents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, constituting or reflecting Rod Wheeler's notes, work product or files pertaining to his

      investigation of the murder of Seth Rich.


            RESPONSE:                 Plaintiff will produce all responsive documents that are in

    his possession.




                                                      23
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 25 of 40 PageID #:
                                   2892



      REQUEST FOR PRODUCTION NO. 10:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, regarding Seth Rich's connection to Julian Assangc or WikiLeaks.



           RESPONSE:                 Objection – overbroad and unduly burdensome. James

    Madison Project v. C.I.A., 2009 WL 2777961, at *4 (E.D. Va. 2009) (“a request for ‘all

    documents ‘relating to’ a subject is usually subject to criticism as overbroad since life,

    like law, is a ‘seamless web,’ and all documents ‘relate’ to others in some remote

    fashion.’ … Such a request ‘unfairly places the onus of non-production on the recipient

    of the request and not where it belongs – upon the person who drafted such a sloppy

    request.” (quoting Mass. v. U.S. Dep’t of Health & Human Servs., 727 F. Supp. 35, 36 n.

    2 (D. Mass. 1989)); id. Big Voices Media, LLC. v. Wendler, 2012 WL 6021443, at *2

    (M.D. Fla. 2012) (concluding that interrogatories that seek particulars regarding “any and

    all communications,” including oral communications, are unnecessary and excessively

    burdensome in part because the party propounding the interrogatories can obtain the

    information by depositions or document requests); High Point SARL v. Sprint Nextel

    Corp., 2011 WL 4036424, at *18 (D. Kan. 2011) (“This Court has found interrogatories

    that ask a party to identify ‘each and every fact’ or ‘all facts’ supporting its allegations to

    be overly broad and unduly burdensome.”); PIC Grp., Inc. v. Landcoast Insulation, Inc.,

    2010 WL 4791710, at *1-8 (S.D. Miss. 2010) (denying motion to compel response to

    interrogatory requesting responding party to identify each and every oral communication

    because it is unreasonably and unduly burdensome and the least efficient way to obtain

    such information); Allianz Ins. Co. v. Surface Specialties, Inc., 2005 WL 44534, at *8 (D.




                                                     24
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 26 of 40 PageID #:
                                   2893


    Kan. 2005) (“Interrogatories should not require the answering party to provide a narrative

    account of its case.”).

           Subject to the foregoing objections, Plaintiff will produce all responsive

    documents that are in his possession. Defendants are also directed to the hyperlinks in

    the Amended Complaint regarding Seth Rich’s connection to Assange and WikiLeaks

    and   to   the    following    links:    [https://www.youtube.com/watch?v=0M3Z4eE6cJA;

    https://www.craigmurray.org.uk/archives/2019/05/the-real-muellergate-scandal/;

    https://twitter.com/craigmurrayorg/status/1118099287513104384?lang=en;

    https://consortiumnews.com/2019/03/13/vips-muellers-forensics-free-findings/;

    https://raymcgovern.com/2019/07/22/a-non-hack-that-raised-hillarys-hackles/;

    https://twitter.com/KimDotcom/status/1157399590607265792].



      REQUEST FOR PRODUCTION NO. 11:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, constituting or reflecting communications between You on the one hand, and Malia

      Zimmerman on the other.


           RESPONSE:                 All documents will be produced.




      REQUEST FOR PRODUCTION NO. 12:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, con tituting or reflecting communications between You on the one hand, and Sean

      Spicer on the other.


           RESPONSE:                 All documents will be produced.


                                                     25
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 27 of 40 PageID #:
                                   2894



       REQUEST FOR PRODUCTION NO. 13:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and any former

       or current member of the Trump White House Cabinet or their current or former employees on the

       other.


            RESPONSE:                Objection – overbroad and unreasonable as to time frame

    and subject matter.

            Subject to the foregoing objections, Plaintiff will produce any and all documents

    that constitute or reflect communications between Plaintiff and any former or current

    member of the Trump White House Cabinet and their current or former employees

    between January 1, 2017 and August 1, 2017.




       REQUEST FOR PRODUCTION NO. 14:

       All documents, including correspondence, emails, video and audio recordings, voiccmail, and text

       messages, constituting or reflecting communications between You on the one hand, and Stephen

       K. Bannon on the other.


            RESPONSE:                None.



       REQUEST FOR PRODUCTION NO. 15:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Joseph

       Dellacamera on the other.


            RESPONSE:                None.



                                                     26
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 28 of 40 PageID #:
                                   2895



       REQUEST FOR PRODUCTION NO. 16:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Cholene

       Espinoza on the other relating to the death of Seth Rich.


            RESPONSE:                 None.




      REQU EST FOR PRODUCTION NO.17:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Marina

       Marraco on the other.


            RESPONSE:                 None.



       REQ UEST FOR PRODUCTION NO. 18:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between Rod Wheeler on the one hand, and

       Marina Marraco on the other.


            RESPONSE:                 See         http://www.fox5dc.com/news/local-news/private-

    investigator-there-is-evidence-seth-rich-contacted-wikileaks-prior-to-death.                Wheeler’s

    emails and text messages may also reflect communications between Wheeler and

    Marraco.




                                                      27
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 29 of 40 PageID #:
                                   2896



       REQUEST FOR PRODUCTION NO. 19:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Fox News

       or FOXNews.com, including any of their officers, employees, agents, representatives, attorneys or

       any other individual or entity presently or formerly acting on their behalf, regarding the murder of

       Seth Rich or Fox' s coverage thereof, the Wheeler Complaint or Fox's coverage thereof, or the

       subject matter of this lawsuit.


           RESPONSE:                     All documents in Plaintiff’s possession will be produced.

    Further documents are in the possession of Fox News. Plaintiff intends to subpoena

    documents from Fox News, and will produce all documents upon receipt, e.g.:




                                                       28
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 30 of 40 PageID #:
                                   2897



       REQUEST FOR PRODUCTION NO. 20:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and National

       Public Radio, Inc., including any of their officers, employees, agents, representatives, attorneys or

       any other individual or entity presently or formerly acting on their behalf, regarding the murder of

       Seth Rich or Fox' s coverage thereof, the Wheeler Complaint or Fox's coverage thereof, or the

       subject matter of this lawsuit.


            RESPONSE:                    All documents will be produced.




      REQUEST FOR PRODUCTION NO. 21:

      All documents, correspondence, emails, video and audio recordings, voicemail, and text messages,

      constituting or reflecting communications between You on the one hand, and Fox News or

      FOXNews.com, including any of their officers, employees, agents, representatives, attorneys or

      any other individual or entity presently or formerly acting on their behalf, regarding actual or

      potential on-air appearances by You on Fox News.


            RESPONSE:                    Objection – relevance; overbroad as to time frame and

    subject matter.



       REQUEST FOR PRODUCTION NO. 22:

       All employment, paid or unpaid contributor, or independent contractor agreements between You

       on the one hand, and any 21st Century Fox entity, including any of their subsidiaries, officers,

       employees, agents, representatives, attorneys or any other individual or entity presently or formerly

       acting on their behalf.


            RESPONSE:                    None.


                                                        29
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 31 of 40 PageID #:
                                   2898



      REQUEST FOR PRODUCTION NO. 23:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and any

      writers or journalists at the Drudge Report on the other, regarding the death of Seth Rich.


            RESPONSE:                 None.



       REQUEST FOR PRODUCTION NO. 24:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Lou

       Dobbs on the other.


            RESPONSE:                 None.




       REQUEST FO R PRODUCTION NO. 25:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Sean

       Hannity on the other.


            RESPONSE:                 None.



       REQUEST FOR PRODUCTION NO. 26:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications between You on the one hand, and Larry

       Johnson on the other, regardi ng the death of Seth Rich.


            RESPONSE:                 All documents will be produced.


                                                       30
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 32 of 40 PageID #:
                                   2899



       REQUEST FOR PRODUCTION NO. 27:

       All video recordings of You referring to or discussing the death of Seth Rich.


            RESPONSE:                 Videos were produced to Folkenflik on July 31, 2017 and

    August 14, 2017. Videos are also available on www.debunkingrodwheelersclaims.net.

    Additional videos are identified by hyperlink and/or link to publication on social media,

    see, e.g.:

            https://www.youtube.com/watch?v=giuZdBAXVh0&feature=youtu.be;

            https://twitter.com/EdButowsky/status/1153799263907827712;

            https://www.youtube.com/watch?v=2p8at6PD4L8;

            https://www.youtube.com/watch?v=rbqo2Uldkyk;

            https://www.youtube.com/watch?v=Ki6HTpgjbEw;

            https://www.youtube.com/watch?v=7qtkKX5HflM;

            https://www.youtube.com/watch?v=c_g59wv42xA;

            https://vimeo.com/331034117;

            https://twitter.com/raymcgovern/status/1153462882274648064;

            https://twitter.com/EdButowsky/status/1152947320520085505;

            https://www.youtube.com/watch?v=0M3Z4eE6cJA.



       REQUEST FOR PRODUCTION NO. 28:

       All documents cited, referenced or displayed in any video recordings of You referring to or

       discussing the death of Seth Rich.


            RESPONSE:                 All documents will be produced.




                                                      31
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 33 of 40 PageID #:
                                   2900



       REQUEST FOR PRODUCTION NO. 29:

       All social media posts, including but not limited to posts on Facebook, Twitter, lnstagram,

       Snapchat, TikTok, Vimeo, YouTube, Reddit, Linkedln, Pinterest, and Tumblr, discussing or

       referring to the death of Seth Rich.


           RESPONSE:                   Objection – overbroad unduly burdensome. James Madison

    Project v. C.I.A., 2009 WL 2777961, at *4 (E.D. Va. 2009) (“a request for ‘all documents

    ‘relating to’ a subject is usually subject to criticism as overbroad since life, like law, is a

    ‘seamless web,’ and all documents ‘relate’ to others in some remote fashion.’ … Such a

    request ‘unfairly places the onus of non-production on the recipient of the request and not

    where it belongs – upon the person who drafted such a sloppy request.” (quoting Mass.

    v. U.S. Dep’t of Health & Human Servs., 727 F. Supp. 35, 36 n. 2 (D. Mass. 1989)); id.

    Big Voices Media, LLC. v. Wendler, 2012 WL 6021443, at *2 (M.D. Fla. 2012)

    (concluding that interrogatories that seek particulars regarding “any and all

    communications,” including oral communications, are unnecessary and excessively

    burdensome in part because the party propounding the interrogatories can obtain the

    information by depositions or document requests); High Point SARL v. Sprint Nextel

    Corp., 2011 WL 4036424, at *18 (D. Kan. 2011) (“This Court has found interrogatories

    that ask a party to identify ‘each and every fact’ or ‘all facts’ supporting its allegations to

    be overly broad and unduly burdensome.”); PIC Grp., Inc. v. Landcoast Insulation, Inc.,

    2010 WL 4791710, at *1-8 (S.D. Miss. 2010) (denying motion to compel response to

    interrogatory requesting responding party to identify each and every oral communication

    because it is unreasonably and unduly burdensome and the least efficient way to obtain

    such information); Allianz Ins. Co. v. Surface Specialties, Inc., 2005 WL 44534, at *8 (D.



                                                   32
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 34 of 40 PageID #:
                                   2901


    Kan. 2005) (“Interrogatories should not require the answering party to provide a narrative

    account of its case.”).

            There is no way for Plaintiff to respond. This request is simply way to broad.




       REQUEST FOR PRODUCTION NO. 30:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, constituting or reflecting communications in which you seek referrals for a private

       investigator to investigate the murder of Seth Rich.


            RESPONSE:                 All documents will be produced.




      REQUEST FOR PRODUCTION NO. 3 1:

      All documents, including correspondence, emails, video and audio recordings, voicemail, and text

      messages, regarding, constituting or reflecting communications between You on the one hand, and

      the Federal Bureau of Investigations on the other, regarding the death of Seth Rich.


            RESPONSE:                 None.




       REQUEST FOR PRODUCTION NO. 32:

       All documents, including correspondence, emails, video and audio recordings, voicemail, and text

       messages, regarding, constituting or reflecting communications between You on the one hand, and

       the any former or present employee of the Washington D.C. Police Department on the other,

       regarding the death of Seth Rich.


            RESPONSE:                 None.




                                                       33
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 35 of 40 PageID #:
                                   2902



       REQUEST FOR PRODUCTION NO. 33:

       All call logs reflecting all telephonic commw,ications between You on the one hand and Malia

       Zimmerman or Wheeler on the other.


           RESPONSE:                None.



       REQUEST FOR PRODUCTION NO. 34:

       All photographs of You at the 2016 Republican National Convention in Cleveland.


           RESPONSE:                See below:




                                                    34
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 36 of 40 PageID #:
                                   2903




       REQUEST FOR PRODUCTION NO. 35:

       Documents sufficient to identify the date and amount of all payments made by You in connection

       with Wheeler's investigation of the death of Seth Rich on behalfofthe Rich family.


           RESPONSE:                 A copy of the check will be produced.




                                                     35
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 37 of 40 PageID #:
                                   2904



       REQUEST FOR PRODUCTION NO. 36:

       Your United States Income Tax Returns for the years 20 I 5, 20 I 6, 20 I 7, and 2018, including all

       schedules thereto. You may redact any individual's social security number before producing same.

       If you have not yet filed your United States Income Tax Retum for any of the requested years, then

       for each such year produce your Form 4868 or any other document reflecting a requested extension

      of time to file, as well as each Form 1040-ES you filed relating to your estimated United States

      Income Taxes for the applicable years.


            RESPONSE:                 Copies of the returns will be produced.



       REQUEST FOR PRODUCTION NO. 37:

       Chapwood Capital Investment Management, LLC's United States Income Tax Returns for the

       years 2015, 2016, 2017, and 2018, including all schedules thereto.         You may redact any

       individual's social security number before producing same. If Chapwood Capital Investment

       Management, LLC has not yet filed its United States Income Tax Return for any of the requested

       years, then for each such year produce its Form 4868 or any other document reflecting a requested

       extension of time to file, as well as each Form 1040-ES it filed relating to its estimated United

       States Income Taxes for the applicable years.


            RESPONSE:                 Copies of the returns will be produced.



       REQUEST FOR PRODUCTION NO. 38:

       Each Form 1040-ES you have filed relating to your estimated United States Income Taxes for the

       year 2019.


            RESPONSE:                 None.




                                                       36
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 38 of 40 PageID #:
                                   2905



       REQUEST FOR PRODUCTION NO. 39:

       All documents reflecting or evidencing the out-of-pocket expenses you will allege you incurred as

       a result of the actions of Defendants, as alleged in Paragraph 168 of the Complaint You filed in

       this case.



               RESPONSE:              All documents will be produced.



       REQUEST FOR PRODUCTION NO. 40:

       All documents reflecting or evidencing the lost income you allege you incurred as a result of the

       actions of Defendants, as alleged in Paragraphs 168 and 174 of the Complaint You filed in this

       case.


               RESPONSE:              All documents will be produced.




      REQUEST FOR PRODUCTION NO. 4 1:

      All financial statements provided by you to any financial institution from January I , 2015 to the

      present.


               RESPONSE:              All documents will be produced.



                                          Reservation of Rights

               Plaintiff reserves the right to amend and/or supplement his Objections and

    Responses to Defendants’ Discovery Requests upon review of the responsive documents

    and upon receipt of responsive documents from Defendants and third-parties.



    DATED:           August 5, 2019


                                                      37
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 39 of 40 PageID #:
                                   2906


                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          38
Case 4:18-cv-00442-ALM-CMC Document 87-5 Filed 01/15/20 Page 40 of 40 PageID #:
                                   2907


                               CERTIFICATE OF SERVICE

           I hereby certify that on August 5, 2019 a copy of the foregoing was emailed in

    PDF to counsel for the Defendants:

           Laura.Prather@haynesboone.com;

           Thomas.Williams@haynesboone.com.




                                By:      /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:      (804) 501-8272
                                         Facsimile:      (202) 318-4098
                                         Email:          stevenbiss@earthlink.net
                                         (Admitted Pro Hac Vice)

                                         Ty Clevenger, Esquire
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, NY 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (Fax)
                                         Email: tyclevenger@yahoo.com

                                         Counsel for the Plaintiff




                                               39
